Citation Nr: 0107654	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbar 
paravertebral muscle strain, and myositis with degenerative 
joint disease of the dorsal spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This case first came before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a 10 percent disability 
rating for the veteran's back disorder was confirmed and 
continued.  In September 1997, the RO increased the veteran's 
disability rating from 10 percent to 20 percent, in effect 
restoring the 20 percent rating that had previously been in 
effect, and the reduction of which the veteran had indicated 
disagreement.  The veteran thereafter requested a rating 
greater than 20 percent.

In the informal hearing presentation submitted in February 
2001, the veteran's representative raised the issue of 
entitlement to benefits under the provisions of 38 C.F.R. 
§ 3.321(b) (1).  This matter has not been developed for 
appellate review, and is referred to the RO for action as 
appropriate.


REMAND

The veteran's service-connected disability has been 
characterized, for VA rating purposes, as lumbar 
paravertebral muscle strain, and myositis with degenerative 
joint disease of the dorsal spine; this disability, as a 
single entity, has been rated as 20 percent disabling.  
However, under VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule), dorsal spine and lumbar spine 
disabilities are evaluated as separate and distinct 
disabilities; see 38 C.F.R. § 4.17a, Diagnostic Codes 5288 
and 5291 (with reference to the dorsal spine), and Diagnostic 
Codes 5289, 5292, and 5295 (with reference to the lumbar and 
lumbosacral spines).  The Schedule, significantly, does not 
stipulate that dorsal and lumbar spine disorders are to be 

combined for rating purposes, or that the prohibition against 
"pyramiding," set forth at 38 C.F.R. § 4.14, are for 
application.  Separation of the veteran's dorsal and lumbar 
spine disorders, in the instant case, therefore must be 
accomplished for rating purposes.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his back 
problems subsequent to 1999.  

2.  Upon receipt of any and all such 
names and addresses, and upon receipt of 
duly executed authorization for the 
release of private medical records if 
necessary, the RO should request that the 
health care providers identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him for back problems.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
an examination by the appropriate 
specialist, in order to identify the 
nature and severity of his lumbar 
paravertebral muscle strain, and myositis 
with degenerative joint disease of the 
dorsal spine.  All tests indicated should 
be accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The examiner should be 
particularly requested to indicate which 
problems are specifically attributable to 
the veteran's lumbar paravertebral muscle 
strain, and which problems are 
specifically attributable to his myositis 
with degenerative joint disease of the 
dorsal spine; if the veteran's back 
problems cannot be so distinguished, the 
examiner should so indicate on the 
examination report.  The veteran's claims 
folder is to be made available to the 
examiner, for his or her review and 
referral, prior to this examination.

4.  All attempts to develop evidence by 
the RO should be documented, and such 
documentation is to be associated with 
the veteran's claims folder.  In 
addition, the RO should accomplish all 
necessary development and notification 
procedures not specifically set forth 
herein that are required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  Following completion of the above 
actions, the RO should review the 
veteran's claim.  This review should 
encompass a determination as to whether 
lumbar paravertebral muscle strain, and 
myositis with degenerative joint disease 
of the dorsal spine, can be distinguished 
for rating purposes as two separate and 
distinct disorders; if so, the RO should 
so distinguish and assign separate 
disability ratings for each disorder, 
bearing in mind not only that a 20 
percent rating for the single disorder is 
currently in effect, but that the veteran 
is seeking a rating greater than 20 
percent for his back disability, however 
characterized.  If the RO, based on the 
findings of the examination requested 
herein, cannot so distinguish the 
veteran's back disorders, it should so 
indicate and determine whether a rating 
greater than 20 percent can now be 
granted.


6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised at this time that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claim, 
to include the possible denial thereof; see 38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inference as to the ultimate 
disposition of this claim should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




